—Order unanimously affirmed without costs. Memorandum: Petitioner established by clear and convincing evidence that respondent abandoned his two children (see, Social Services Law § 384-b [4] [b]; [5] [a]; Matter of Matthew YY., 274 AD2d 685). Although respondent testified that he repeatedly attempted to contact the children while he was in prison, his testimony was contradictory, thereby raising a credibility issue to be determined by Family Court (see, Matter of Ashton, 254 AD2d 773, lv denied 92 NY2d 817; Matter of Ariel C., 248 AD2d 976, lv denied 92 NY2d 801; see also, Matter of Irene O., 38 NY2d 776, 777). The court’s determination is supported by the record and we see no reason to disturb it. The record does not support the contention of respondent that petitioner discouraged him from contacting his children (see, Matter of Howard R., 258 AD2d 893, 894). (Appeal from Order of Erie County Family Court, Szczur, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Balio, JJ.